DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application 17/156,823, filed on 07/12/2022.        
Claims 1-13 and 20 are pending and have been examined.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed to a method.  A method, or process, is a statutory category for patentability.  Claim 20 is directed to a system comprising a processor and a storage device.  Therefore, the claim is interpreted to be an apparatus, which is a statutory category for patentability.      
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The independent claims are directed to “determining a number of distance points connected to a person at a point in time, receive the distance points and past expenditure data for the person and further configured to output a plurality of reachable locations based on correlating the distance points and the past expenditure data, the plurality of reachable locations comprising at least a subset of the plurality of journey possibilities correlated to the number of distance points, receiving location signals associated with a person, identifying one or more previous locations based on the location signals, receive the transactional data and output persona, attributes of the person based on the transactional data, and identifying a subset of the reachable locations based on the previous locations and the personal attributes.”  The claims are determined to be directed to an abstract idea, namely a mental process.  A human operator with access to the point data and to one or more databases with the journey possibilities could easily determine a number of reachable locations based on the points and the received location data and then communicate the reachable locations to a user.  A travel agent working with a user point system could dynamically communicate the results of their analysis and judgment using such as a video interface, a chat application, or other such interface.  The limitations added by amendment that use journey possibility data, distance point, and expenditure data to identify a plurality of reachable locations and that use transactional data to identify personal attributes could be done as a mental process by a human operator with access to the data.  All the steps of the abstract idea could easily be performed as mental processes in which an operator analyzes and makes judgments based on the analysis.  Therefore, the claims are directed to a mental process.  
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, integrate the abstract idea into a practical application.  Claim 20 includes a processor and memory.    However, the processor and memory are considered a generic recitation of a technical element, as the components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor and memory are being used as a tool to automate the abstract idea.  Therefore, the use of the processor and memory are not considered an integrating of the abstract idea into a practical application.  The claims also include “scraping a plurality of indexes corresponding to a respective plurality of journey hosts to identify a plurality of journey possibilities for each journey host of the plurality of journey hosts.”  The applicant’s specification as well as claim of the filed claims describe the “scraping” as including such as “extracting information from… a memory, a cloud database, a local database.”  Therefore, under broadest reasonable interpretation this additional element, absent any further detail, is considered “retrieving information in a memory” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “storing and retrieving information in a memory” citing Versata Dev Grp v SAP).  Therefore, this step is not considered to integrate the abstract idea into a practical application.  The claims also include location signals “generated via a location sensor of a device.”  However, while this is a technical element that uses location technology to identify previous location of a user, the examiner takes Official Notice that it is old and well known to use location technology to retrieve previous location of a user in order to analyze the location and come to some kind of conclusion such as what advertisement to target or what to display on a map interface.  Companies such as Verizon, Sprint, At&T, and Google have done so for at least a decade prior to the applicant’s claimed invention.  Further, the use of a known technology to collect data does not change the fact that the data is simply received and analyzed, which is considered a mental process, and the technical aspect is used only for data collection.  Therefore, this step is not considered to integrate the abstract idea into a practical application.  The steps also include generating of a graphical interface.  The examiner takes Official Notice that generating an interface is old and well known in the advertising and computer arts.  Companies such as Google, Microsoft, and Yahoo have generated map interfaces with destination points, suggestions, and advertisements for at least a decade prior to the applicant’s claimed invention.  Further, there is no positive recitation of an actually displaying step on the interface, but even if there was this step would be considered “receiving and/or transmitting of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving and/or transmitting of data over a network” citing Symantec).   The elements added by amendment include providing the plurality of journey possibilities TO a first machine learning model, receive the plurality of reachable location FROM the machine learning model, providing the transactional data TO a second machine learning model, transmit the subset of the reachable locations to a user device, and causing display of the graphical interface comprising the subset of reachable locations on a map at the user device. These elements are considered “receiving and/or transmitting of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving and/or transmitting of data over a network” citing Symantec).  Therefore, these elements do not integrate the claims into a practical application.  The additional elements also include “storing the plurality of reachable locations in a memory.”  Absent any further detail, this step is considered conventional computer functioning (see MPEP 2106.05 (d) (ii) “storing and retrieving information in a memory” citing Versata Dev Grp v SAP).  Therefore, these elements do not integrate the abstract idea into a practical application.  The additional elements also include the use of a first machine learning model to output a plurality of reachable locations based on correlating the distance points and the past expenditure data, and the use of a second machine learning model that receives the transactional data and, based on training, outputs personal attributes of the person.  But, these elements are recited at a high level of generality and are considered generic uses of a technical element.  As written, these elements are still considered the equivalent of implementing the abstract idea on a computer or using the words “apply it” to perform the steps of the abstract idea on a computer using an algorithmic model.  1) The second model is describes as being trained, but there is no positively recited training step or any detail as to HOW the model is trained.  2) The first model simply automates the mental step of “correlating the distance points and the past expenditure data,” using an algorithm on a computer.  3) The second model analyzes the transactional data to identify personal attributes, which simply automates mental steps that could be done by a human operator, such as recognizing patterns in the data such as the type of products the user purchases or the frequency of purchase of specific items or the locations in which the user purchases items.  4) The use of the two models seems disjointed and are not cascading models used in combination.  Instead, one model identifies reachable locations which are stored.  Another identifies attributes of the user.  Then, the claims state that a subset of reachable locations is identified based on the previous locations and the personal attributes.  How is this done?  It would seem that the filed specification includes the identification of future locations as part of this process using the two models in conjunction.  Therefore, as written these elements do not integrate the abstract idea into a practical application, per the examples listed on page 55 of the January 7th, 2019 Federal Register outlining the Updated Patent Eligibility Guidance in which examples of the abstract idea not being integrated into a practical application include “an additional element merely recites the words “apply it” or an equivalent with the judicial exception, or merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.”         
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  Claim 20 includes a processor and memory.    However, the processor and memory are considered a generic recitation of a technical element, as the components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor and memory are being used as a tool to automate the abstract idea.  Therefore, the use of the processor and memory are not considered significantly more.  The claims also include “scraping a plurality of indexes corresponding to a respective plurality of journey hosts to identify a plurality of journey possibilities for each journey host of the plurality of journey hosts.”  The applicant’s specification as well as claim of the filed claims describe the “scraping” as including such as “extracting information from… a memory, a cloud database, a local database.”  Therefore, under broadest reasonable interpretation this additional element, absent any further detail, is considered “retrieving information in a memory” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “storing and retrieving information in a memory” citing Versata Dev Grp v SAP).  Therefore, this element is not considered significantly more.  The claims also include location signals “generated via a location sensor of a device.”  However, while this is a technical element that uses location technology to identify previous location of a user, the examiner takes Official Notice that it is old and well known to use location technology to retrieve previous location of a user in order to analyze the location and come to some kind of conclusion such as what advertisement to target or what to display on a map interface.  Companies such as Verizon, Sprint, AT&T, and Google have done so for at least a decade prior to the applicant’s claimed invention.  Further, the use of a known technology to collect data does not change the fact that the data is simply received and analyzed, which is considered a mental process, and the technical aspect is used only for data collection.  Therefore, this element is not considered significantly more than the abstract idea itself.  The steps also include generating of a graphical interface.  The examiner takes Official Notice that generating an interface is old and well known in the advertising and computer arts.  Companies such as Google, Microsoft, and Yahoo have generated map interfaces with destination points, suggestions, and advertisements for at least a decade prior to the applicant’s claimed invention.  Further, there is no positive recitation of an actually displaying step on the interface, but even if there was this step would be considered “receiving and/or transmitting of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving and/or transmitting of data over a network” citing Symantec).   The elements added by amendment include providing the plurality of journey possibilities TO a first machine learning model, receive the plurality of reachable location FROM the machine learning model, providing the transactional data TO a second machine learning model, transmit the subset of the reachable locations to a user device, and causing display of the graphical interface comprising the subset of reachable locations on a map at the user device. These elements are considered “receiving and/or transmitting of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving and/or transmitting of data over a network” citing Symantec).  Therefore, these elements are not considered significantly more than the abstract idea itself.  The additional elements also include “storing the plurality of reachable locations in a memory.”  Absent any further detail, this step is considered conventional computer functioning (see MPEP 2106.05 (d) (ii) “storing and retrieving information in a memory” citing Versata Dev Grp v SAP).  Therefore, this element is not considered significantly more.  The additional elements also include the use of a first machine learning model to output a plurality of reachable locations based on correlating the distance points and the past expenditure data, and the use of a second machine learning model that receives the transactional data and, based on training, outputs personal attributes of the person.  But, these elements are recited at a high level of generality and are considered generic uses of a technical element.  As written, these elements are still considered the equivalent of implementing the abstract idea on a computer or using the words “apply it” to perform the steps of the abstract idea on a computer using an algorithmic model.  1) The second model is describes as being trained, but there is no positively recited training step or any detail as to HOW the model is trained.  2) The first model simply automates the mental step of “correlating the distance points and the past expenditure data,” using an algorithm on a computer.  3) The second model analyzes the transactional data to identify personal attributes, which simply automates mental steps that could be done by a human operator, such as recognizing patterns in the data such as the type of products the user purchases or the frequency of purchase of specific items or the locations in which the user purchases items.  4) The use of the two models seems disjointed and are not cascading models used in combination.  Instead, one model identifies reachable locations which are stored.  Another identifies attributes of the user.  Then, the claims state that a subset of reachable locations is identified based on the previous locations and the personal attributes.  How is this done?  It would seem that the filed specification includes the identification of future locations as part of this process using the two models in conjunction.  Therefore, as written these elements are not considered significantly more, per the examples listed on page 55 of the January 7th, 2019 Federal Register outlining the Updated Patent Eligibility Guidance in which it states “an additional element merely recites the words “apply it” or an equivalent with the judicial exception, or merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.” 
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely determining a number of distance points, retrieving journey possibilities from a database, generating reachable locations, receiving location signals, identifying a subset of reachable locations, and generating an interface with the results.  The examiner does not find anything in the combination of elements that would be sufficient to be considered “significantly more" than what is well-understood and conventional in the computer and related arts.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claims 2-4 are considered part of the abstract idea, as the claims simply describe the origin and the data used to determine the distance points, but with no detail to the process.   Claim 5, absent any further detail, is considered “retrieving information in a memory” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “storing and retrieving information in a memory” citing Versata Dev Grp v SAP).  Claim 6 is considered part of the abstract idea, as granting access, without any further detail, could be such as a verbal agreement or pre-arranged written contract.  Claim 7 is considered non-functional descriptive language, as the indexes being publicly available or not does not affect the steps of the claimed invention, as there are no authorization or validation steps.  Claim 8 is considered part of the abstract idea, as a human operator such as a travel agent could easily perform these steps mentally in a dialogue over a communication means with a customer.  Claim 9 is considered either part of the abstract idea if the desired location is based on previous locations, since this would be an analysis and making a judgment step, or would be considered receiving and/or transmission of data over a network, since a user input would be received (see MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving and/or transmitting of data over a network” citing Symantec).  Claim 10 would be considered part of the abstract idea, as these steps could easily be performed mentally by a human operator.  Claim 11 is considered part of the abstract idea, as any of these filter criteria could be used by a human operator to compare to retrieved data in order to select journey possibilities.  Claim 12 is considered part of the abstract idea as a human operator could easily exclude the previous locations when analyzing the location data to select reachable locations.  Claim 13 simply automates a verbal exchange using a network and an interface, and is considered conventional computer functioning (see “receiving and/or transmitting of data over a network” citing Symantec).    
Therefore, claims 1-13 and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publicly available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   


Response to Arguments
Regarding the rejections based on 35 USC 101
Regarding the applicant’s argument on page 13 of the response that “claims 1 and 20…integrate features into a practical application of filtering locations based on two machine learning models, and do not recite an organization of human activity”:  
The examiner points out first of all that the abstract idea identified is not an organization of human activity but a mental process.
Further, the second model is only used to identify personal attributes of the user based on the transactional data.
Further, the use of the two models is considered the use of a computer as a tool to automate the abstract idea. The “models” recited at a high level of generality and are considered generic uses of a technical element.  As written, these elements are still considered the equivalent of implementing the abstract idea on a computer or using the words “apply it” to perform the steps of the abstract idea on a computer using an algorithmic model.  1) The second model is describes as being trained, but there is no positively recited training step or any detail as to HOW the model is trained.  2) The first model simply automates the mental step of “correlating the distance points and the past expenditure data,” using an algorithm on a computer, which could easily be done by a human operator with access to the data as a mental process.  3) The second model analyzes the transactional data to identify personal attributes, which simply automates mental steps that could be done by a human operator, such as recognizing patterns in the data such as the type of products the user purchases or the frequency of purchase of specific items or the locations in which the user purchases items.  4) The use of the two models seems disjointed and are not cascading models used in combination.  Instead, one model identifies reachable locations which are stored.  Another identifies attributes of the user.  Then, the claims state that a subset of reachable locations is identified based on the previous locations and the personal attributes.  How is this done?  It would seem that the filed specification includes the identification of future locations as part of this process using the two models in conjunction.    
Therefore, the arguments are not persuasive and the rejection is sustained. 
**The examiner suggests further amendments that show how the two models are used together, and if the specification supports it then how the second model is trained.  Further, it is suggested that the claims how the two models are used to identify future reachable locations and suggest future locations based on the personal attribute data and the reachable locations identified by the first model, as is described in the filed specification. **


   Regarding the rejections based on 35 USC 103
The applicant’s amendments to the claims have overcome the rejection, and the rejection has been withdrawn.  The examiner notes that while there was no single limitation that was considered novel over the prior art, the examiner could not arrive at less than a 5-reference rejection to cover the various limitations and therefore considered the number of references to be excessive given the disjointed resulting motivations to combine.  


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Harris, et al.,  Patent No. 11,461,793 B2- machine learning model trained with attribute, location, and transaction data to recommend travel destinations to a user
Vanderveld, et al., Patent No. 11,188,940 B1- a first and second model are used in conjunction to identify attribute data of a user using historical transaction data of a plurality of users, and then the second model is used to forecast spending by the user based on the first model output
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682